Kevin




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 19, 2015

                                      No. 04-14-00759-CV

                                      Gregory JACKSON,
                                           Appellant

                                                 v.

                                       Kevin CARLTON,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-19961
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
        Appellee Kevin Carlton’s brief was due February 9, 2015. Neither the brief nor a motion
for extension of time has been filed.

        We order Carlton to file his appellee’s brief by March 2, 2015. If the brief is not filed by
the date ordered, the case may be submitted without an appellee’s brief.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court